IN THE UNITED STATES COURT OF APPEALS
                FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                Fifth Circuit

                                                              FILED
                                                              June 13, 2008

                             No. 07-30970               Charles R. Fulbruge III
                           Summary Calendar                     Clerk




JOHN A. OLAGUES,

                                       Plaintiff-Appellant,

v.

MARY E. HUNDLEY,
In Her Individual and Official Capacity;
PEGGY TRANCHINA, Jefferson Parish Sheriff’s Office,
in Her Individual and Official Capacity,

                                       Defendants-Appellees.




               Appeal from the United States District Court
                  for the Eastern District of Louisiana
                            No. 2:07-CV-2734
                                       No. 07-30970

Before JOLLY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*


       John Olagues sued for declaratory judgment, asking the district court
(1) to declare that certain California extradition orders and related documents
were fraudulent, (2) to declare that certain Louisiana arrest warrants and relat-
ed documents were fraudulent, (3) to declare that he was never a fugitive as de-
fined by California law, and (4) to order that Mary Hundley and Peggy Tran-
china correct all documents reflecting Olagues’s fugitive status. The crux of Ola-
gues’s argument is that he could not be arrested in Louisiana because he was not
a fugitive under California law.
       The district court dismissed Olagues’s petition for failure to state a claim
pursuant to rule 12(b)(6) of the Federal Rules of Civil Procedure, concluding that
any judgment in his favor would implicitly question his criminal conviction in
California in violation of Heck v. Humphrey, 512 U.S. 477 (1994). The court de-
nied Olagues’s motion for leave to proceed in forma pauperis (“IFP”) on appeal
and certified that the appeal was not taken in good faith. Olagues has filed in
this court a motion for leave to proceed IFP. By doing so, he is challenging the
district court’s certification. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.
1997). All parties have filed their respective appellate briefs addressing the mer-
its of the appeal.
       Olagues argues that the district court erred in relying on Heck to conclude
that his request for relief would invalidate his conviction. An unlawful arrest
action does not necessarily imply the invalidity of an underlying conviction. See
Mackey v. Dickson, 47 F.3d 744, 746 (5th Cir. 1995). Because Olagues has pre-
sented a nonfrivolous issue for appeal, he should be granted leave to proceed


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2
                                  No. 07-30970

IFP. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).
      Nevertheless, we conclude that the appeal is without merit, and we may
affirm on any ground supported by the record. See Davis v. Scott, 157 F.3d 1003,
1005 (5th Cir. 1998); see also Baugh, 117 F.3d at 202 (holding that this court
may determine the merits of an IFP movant’s appeal where the merits are suffi-
ciently intertwined with the certification decision). The Uniform Criminal Ex-
tradition Act expressly authorizes the arrest and extradition of anyone in Louisi-
ana who is wanted in another state for commission of a crime, even if the person
was not in that state when the crime was committed and has not fled from that
state. See LA. CODE CRIM. P. art. 262.1. Thus, Olagues’s assertion that he could
not be arrested and extradited because he was not a fugitive necessarily fails.
      The motion to proceed IFP on appeal is GRANTED. The judgment is
AFFIRMED.




                                        3